DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 06/24/2019 and 08/28/2019.  As directed by the amendments: claims 29, 31, 33, 44, and 45 have been amended, claims 1 – 28 have been cancelled, and claims 29 – 49 have been added.  Thus, claims 29 – 49 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 – 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 10,328,199. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 29 – 49 of the application are to be found in claims 1 – 21 of the patent.  Specifically, both claims 1 – 21 of the patent and claims 29 – 49 of the application include a sensor, a processor that create a model of a state of the infusion site wherein the model comprises a determination of an osmotic gradient component indicative of a difference in a protein concentration across a membrane of the fluid delivery channel, and provide a communication output device .  The difference between claims 21 – 49 of the application and claims 1 – 21 of the patent lies in the fact that the patent claim includes more elements (for example, the model comprises a determination of a hydrostatic pressure component of a fluid flow) and is thus more specific.  Thus the invention of claims 1 – 21 of the patent is in effect a “species” of the “generic” invention of claims 21 – 49.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21 – 49 is anticipated by claims 1 – 21 of the patent, it is not patentably distinct from claims 1 – 21.  

Allowable Subject Matter
Claim(s) 29 – 49 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts discovered during examination are: Philip (U.S. 4,898,576) and Uber (U.S. 6,375,624).
Regarding claim 29, cited prior arts do not teach wherein the model comprises a determination of an osmotic gradient component indicative of a difference in a protein concentration across a membrane of the fluid delivery channel, and (ii) provides a communication to an output device if the measured fluid state parameters at the infusion site region are not within expected infusion site region parameters.
Regarding claim 44, cited prior arts do not teach wherein the model comprises a determination of an osmotic gradient component of the fluid flow, the osmotic gradient component indicative of a difference in a solute concentration across a membrane of the fluid delivery channel, and (ii) provides a communication to the output device if the measured fluid state parameters at the infusion site region are not within the model of a state of the infusion site region. 
Further, reasons for allowance in parent applications 15/369,650 and 13/319,081 are adopted as part of reasons for indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        

ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783